Citation Nr: 1525298	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to November 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction over the case has since been transferred to the RO in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal, with the exception of VA treatment records considered by the RO.

The issues of an increased evaluation for PTSD and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October r2006 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  In a February 2011 rating decision, the RO denied a request to reopen a claim for service connection for bilateral hearing loss.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence received since the February 2011 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The October 2006 and February 2011 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the October 2006 and February 2011 rating decisions is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  In a February 2011 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for bilateral hearing loss because no new and material evidence had been received, including evidence showing the minimum requirements for disabling hearing for VA purposes (a current disability).  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since this rating decision includes the Veteran's statements as to the nature of his hearing loss.  See, e.g., April 2013 written statement.  Interpreting these statements in the light most favorable to the Veteran, the Board finds that they serve as an allegation that his hearing has worsened since the September 2006 VA examination; that examination showed that he did not have disabling hearing for VA purposes.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This additional evidence relates to an unestablished fact necessary to substantiate the claim - a current disability.  The Board acknowledges that similar evidence was previously considered by the RO.  Nevertheless, considering the holding in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), this additional evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for bilateral hearing loss is reopened.

ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.


REMAND

Remand is required for additional VA examinations.  Regarding the reopened bilateral hearing loss claim, the Veteran has essentially contended that his hearing has worsened since the September 2006 VA examination; that examination revealed that he did not have disabling hearing for VA purposes as defined under 38 C.F.R. § 3.385.  The record does not show any audiological testing since that time.  The Veteran is separately service connected for tinnitus as a result of his in-service noise exposure.  As there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim, a new VA examination is needed.

Regarding the PTSD claim, the most recent VA mental health examination was in February 2013.  Thereafter, the Veteran alleged that his disability had increased in severity since that time.  See, e.g., March 2013 notice of disagreement; April 2013 written statement.  Because of evidence of possible worsening, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.

On remand, the Veteran should be afforded another opportunity to submit or request that VA attempt to obtain updated treatment records.
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to his military service, including noise exposure therein.  The May 1965 service entrance audiological examination must be converted from ASA measurements to ISO-ANSI measurements.

In providing this opinion, the examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  See also September 2006 VA audiological examination report (suggesting relationship between right ear hearing loss and in-service noise exposure).

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims files, or in the alternative, copies of all pertinent records in the claims files, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner must address the level of social and occupational impairment attributable to the Veteran's PTSD.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


